Citation Nr: 1218806	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-41 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to September 1945.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  

The appellant testified before the undersigned at a February 2012 hearing.  A transcript of the hearing has been associated with the claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in January 2007 and the appellant, his surviving spouse, filed a claim for nonservice-connected death pension benefits later that month.

2.  From January 2007 to January 31, 2008, the appellant's countable annual income was approximately $5,924, which is less than the applicable maximum annual pension rate (MAPR) for death pension benefits during that period.

3.  Since February 1, 2008, the appellant's countable annual income is greater than the applicable MAPRs for death pension benefits.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits, from January 2007 to January 31, 2008, have been met.  38 U.S.C.A. §§ 1503, 1541, 5107(b) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.263(b), 3.271, 3.272, 3.274(c), 3.275 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2007, the RO notified the appellant of the evidence needed to substantiate her claim for nonservice-connected death pension benefits.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

To the extent that any of the Dingess/Hartman notice requirements apply in this case, the appellant was not notified of the disability rating and effective date elements of her claim.  However, to the extent that she was not provided with notice of some of the information required by the VCAA, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the appellant's claim for nonservice-connected death pension benefits is being denied for the period since February 1, 2008, and no rating or effective date is being assigned as to that period.  Thus, she has suffered no prejudice from the deficiency with regard to these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the appellant's February 2012 hearing, the undersigned identified the issues on appeal, including entitlement to nonservice-connected death pension benefits, and asked the appellant whether there were any changes in her income since it was last reported to VA.  The appellant reported that her income had remained unchanged and that she did not have any further evidence or information pertaining to her death pension claim.  Further, she was provided with notice of the information and evidence that is necessary to substantiate her claim in the May 2007 letter.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and some of the identified post-service VA treatment records and private medical records.  Nevertheless, as the issue of entitlement to nonservice-connected death pension benefits is controlled by the appellant's level of annual income and annual expenses, there is no medical controversy, and the development of any medical evidence would not have any bearing on the decision.  There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for examinations or opinions with regard to the death pension claim.  Further assistance is unlikely to assist the appellant in substantiating entitlement to nonservice-connected death pension benefits.

Analysis

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  

Exclusions from income include the expenses of the Veteran's last illness and burial, to the extent that such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C., if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  Id..  Medical expenses in excess of five percent of the maximum income rate allowable may also be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). However, exclusions from income do not include Social Security benefits.  38 C.F.R. § 3.272.  That income is therefore included as countable income.  

The rates of death pension benefits (MAPR) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

Effective December 1, 2006, the MAPR for a surviving spouse with no dependents was $7,329.  This is the MAPR in effect at the time VA received the appellant's claim.  Five percent of this MAPR is $366.  The MAPR for a surviving spouse with no dependents in subsequent years throughout the appeal period are as follows: $7,498, effective December 1, 2007; $7,933, effective from December 1, 2008 to November 30, 2011; and $8,219, effective December 1, 2011.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, Section A.  Five percent of these MAPRs are $375, $397, and $411, respectively.

Pension payable to a surviving spouse shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  38 C.F.R. § 3.274(c).

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  See 38 C.F.R. §§ 3.263(b), 3.275(b).

In determining whether the estate should be used for the claimant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d).

The considerations concerning net worth as an eligibility factor for pension, as set forth above, are necessary since it is inconsistent with the pension program to allow a claimant to collect a pension while simultaneously enjoying the benefit of a sizable estate.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.

In January 2007, the appellant filed a claim for death pension benefits.  The Veteran served on active duty from September 1943 to September 1945 during the World War II era.  He died in January 2007.  Thus, he had served for more than 90 days during a period of war, entitlement to nonservice-connected death pension benefits in this case depends upon the appellant's specific income and net worth.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

In her claim (VA Form 21-534), the appellant reported monthly state retirement income of $1,010 (equating to $12,120 in yearly gross income).  She did not report any other income.  She reportedly paid $90 each month for private medical insurance, a one time payment of $100 in January 2007 for emergency medical treatment, and between $11 and $21 each month for dental insurance.  She also paid $5,730 in January 2007 for the Veteran's burial and it appears that her son paid $5,600 for the Veteran's funeral and burial.  Further, her estimated net worth was approximately $3,200 consisting of cash, bank accounts, and certificates of deposits (CDs).  (Note: the figures noted above, and in the paragraphs that follow, have been rounded.)  

In support of her January 2007 application for benefits for the burial of the Veteran, the appellant submitted receipts which reflect payments in the amounts of $529 and $3,286 to Wiggins-Knipp Funeral Home and Skyview Memorial Lawn for the Veteran's funeral and burial.  However, she reported a total expense of burial, funeral, transportation, and burial plot amounting to $5,730 on her formal claim for burial benefits (VA Form 21-530).

During the February 2012 hearing, the appellant reported that there were no significant financial changes since her January 2007 claim.

Regarding the appellant's income beginning in January 2007, her only reported income is state retirement benefits.  Without considering any possible income exclusions, her monthly and yearly incomes are approximately $1,010 and $12,120, respectively. 

With regard to allowable medical expenses, the appellant pays health insurance premiums of $90 monthly and dental insurance premiums of between $11 and $21 monthly.  As there is no other evidence of record by which to verify dental insurance premiums, reasonable doubt will be resolved in the appellant's favor, and the Board will use the higher $21 amount for purposes of determining medical expenses.  She also made a one time payment of $100 in January 2007 for emergency medical treatment.  Thus, as for the annualization period from January 2007 to January 2008, her total medical expenses were $1,432.  As noted above, the appellant may deduct medical expenses that exceed 5 percent of the MAPR, which is $366 during that period.  Therefore, the allowable medical expenses during the initial annualization period were $1,066 (i.e. $1,432 minus $366).  

As for the subsequent annualization periods during which the one time $100 payment for emergency medical care is not included, the appellant's total medical expenses are $1,332.  As explained above, five percent of the MAPRs for the periods from December 1, 2007, to November 30, 2008, from December 1, 2008 to November 30, 2011, and since December 1, 2011 are $375, $397, and $411, respectively.  Thus, the allowable medical expenses during these annualization periods are $957, $935, and $921, respectively.

The appellant has also reported burial expenses totaling $5,730.  However, she was granted VA burial benefits in September 2007 in the amount of $600 ($300 for funeral costs and $300 for cemetery/plot costs).  Thus, the total unreimbursed amount of burial expenses that may be deducted from the appellant's annual income during the 12 month annualization period during which they were paid (i.e. the initial annualization period from January 2007 to January 31, 2008) is $5,130.

In summary, the appellant's yearly income without considering the allowable exclusions is $12,120.  This total yearly income minus the exclusions during the initial 12 month annualization period for medical expenses ($1,066) and the Veteran's burial expenses( $5,130) is $5,924.  Thus, during the initial 12 month annualization period from January 2007 to January 31, 2008, the appellant's annual income was $5,924.  Following this period, the reported burial expenses and the one time $100 payment for emergency medical care are no longer excluded from the appellant's income, and the income is $11,163 for the period from December 1, 2007 to November 30, 2008 ($12,120 minus $957), $11,185 for the period from December 1, 2008 to November 30, 2011 ($12,120 minus $935), and $11,199 for the period since December 1, 2011 ($12,120 minus $921).

As the appellant only reported a net worth of approximately $3,200 in her January 2007 claim, her net worth does not constitute a bar to VA death pension benefits because it is not of such size that some portion of it could reasonably be consumed to defray the costs of her maintenance.  Thus, since the appellant's countable income was less than the MAPR during the initial 12 month annualization period from January 2007 to January 31, 2008, the Board concludes that she is entitled to nonservice-connected death pension benefits during this period.  Since February 1, 2008, however, her income has exceeded the applicable MAPRS such that death pension benefits are no longer warranted as of that date.
In reaching its decision in this appeal, the Board has resolved reasonable doubt in the appellant's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant a grant of nonservice-connected death pension benefits for any periods other than from January 2007 to January 31, 2008.  The Board does note, however, that this decision does not preclude the appellant from applying for nonservice-connected death pension benefits in the future if her annual income has decreased.  


ORDER

Entitlement to nonservice-connected death pension benefits, from January 2007 to January 31, 2008, is granted.


REMAND

VA is obliged to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Veteran died in January 2007.  His death certificate listed the immediate cause of his death as respiratory cancer, due to or as a consequence of lung cancer.  There were no other conditions listed as contributing to the Veteran's death.

The Veteran reported on several occasions that he was exposed to asbestos during his service with the Navy.  For example, in a January 1982 statement (VA Form 21-4138) and during an October 2005 VA pulmonary evaluation, he reported that he had served on ships whose pipes were covered with asbestos, that he had performed ship maintenance while in service, and that he wore fire fighting suits made from asbestos.  He was competent to report potential asbestos exposure, service personnel records confirm that he was aboard the U.S.S. Warren from November 1943 to July 1945 and the U.S.S. Repose in August 1945, and the VA Adjudication Manual Procedure Rewrite states that asbestos was extensively used in ship construction during the World War II era.  See M21-MR, Part IV.ii.2.C.9(g) (Dec. 16, 2011). 

VA treatment records dated in August 1998 reflect diagnoses of asbestosis.  In addition, the October 2005 VA pulmonary evaluation note includes a report of a 40 year history of smoking prior to 1980, at which time the Veteran quit.

In light of the above evidence, a medical opinion is necessary to determine if the cause of the Veteran's death was related to his active duty service, especially potential asbestos exposure in the Navy.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A review of the Veteran's claims file reveals reports by the Veteran and the appellant of treatment for lung problems at the following VA facilities: the Sacramento VA Medical Center in Mather, California (VAMC Sacramento) in January and August 2005; the VA outpatient clinics in Martinez, California (VAOPC Martinez) and Vallejo, California (VAOPC Mare Island) between 2002 and January 2007; and the VA Medical Center in San Francisco, California (VAMC San Francisco) from November to December 2004.  The VA treatment records in the claims file are from VAOPCs Martinez/Mare Island from May 1997 to December 2003, from March to September 2004, and from September 2005 to April 2006 and VAMC San Francisco from March to May 2005 and in March 2006.
There are no treatment records from VAMC Sacramento and no additional treatment record are included among the paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The claims file also includes reports of treatment for lung problems at the David Grant Medical Center at Travis Air Force Base in California from November 2002 to December 2006.  In December 2005, the agency of original jurisdiction (AOJ) requested records of the Veteran's treatment at that facility only for the period from August 2004 to September 2005.  Therefore, a remand is also necessary to attempt to obtain any additional relevant records from this facility.  38 U.S.C.A. § 5103A(b),(c).

In the context of a claim for service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a condition not yet service-connected.  An original claim for service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); cf. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that the VCAA does not require notice tailored to each specific claim).
The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the May 2007 VCAA notice letter received by the appellant did not contain all of the information required by the decisions in Dingess and Hupp. Inasmuch as the appeal is being remanded for other reasons, there is an opportunity to provide notice that fully complies with those decisions.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a VCAA notice letter that provides an explanation of the disability-rating and effective-date elements of her claim, tells her what disabilities were service-connected at the time of the Veteran's death, and provides an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate such a claim based on a condition not yet service-connected.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a lung disability from the following facilities: VAOPCs Martinez/Mare Island from December 2003 to March 2004, from September 2004 to September 2005, and from April 2006 to January 2007; VAMC San Francisco prior to March 2005; VAMC Sacramento; and the David Grant Medical Center at Travis Air Force Base in California prior to August 2004 and from September 2005 to January 2007.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  After all efforts have been exhausted to obtain and associate with the Veteran's claims file any additional treatment records, the claims file, including this remand, should be referred to a VA physician with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's cause of death.

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's fatal lung cancer had its onset in service, was related to asbestos exposure in service, or was otherwise related to a disease or injury in service.

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected posttraumatic stress disorder contributed significantly or materially to cause his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death).

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on the significance, if any, of the Veteran's reports of asbestos exposure aboard Navy ships in service, the August 1998 diagnoses of asbestosis, his treatment for spitting up of blood, and his reported smoking history.

The opinion provider should acknowledge that the claims folder was reviewed and must provide reasons for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for lung problems or of objective evidence of asbestos exposure in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The opinion provider is advised that the Veteran was competent to report potential asbestos exposure in service and his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms and treatment, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's or appellant's reports, he or she must provide a reason for doing so.

4.  The AOJ should review the opinion to ensure that it contains the information requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


